Citation Nr: 1532353	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1981 to October 1989 and from October 1989 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for entitlement to service connection for a chronic bilateral shoulder disability and a chronic bilateral knee disability.   

In February 2014, the Veteran testified before the undersigned at a central office hearing.  A copy of the transcript has been associated with the claims file.  

In September 2014, this claim was remanded for additional development, as will be further explained below.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has a bilateral shoulder disability and a right knee disability because he served as a drill instructor for four years during service, completed strenuous drill exercises, and stepped into a hole during a road march.  

First, while the Veteran's service treatment records from October 1981 to October 1989 have been found to be unavailable in a December 2010 Formal Finding of Unavailability, there may be outstanding private medical records from that time period of the Veteran's service.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In his February 2014 hearing testimony the Veteran stated that he was treated at Southside Regional Medical Center during service.  Therefore, in the September 2014 Remand it was requested that that Southside Regional Medical Center should be contacted again to conduct another search for records during the Veteran's service period.  While the Veteran was sent letters in October 2014 and December 2014 asking him to authorize a search for private treatment records from a Dr. O, and provide a buddy statement; respectively; he was never asked to provide authorization for Southside Regional Medical Center so that a records request could be made for records from his active duty period.  Therefore, upon remand VA should attempt to obtain these records.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Next, in September 2010, a Personnel Information Exchange System (PIES) request was made to the National Personnel Records Center (NPRC) for service treatment records from October 1981 to October 1989.  The Board notes that while an Administrative Decision from September 2010 found that because the Veteran's period of service from October 1989 to December 1990 was found to be dishonorable, and thus he is not eligible for certain VA benefits for injuries occurred during that period of service; that any available medical records from that time period still may be relevant the Veteran's overall health picture, including during his period of honorable service.  Thus, upon remand the NPRC should be contacted again to provide any medical records from the period of service from October 1989 to December 1990.  

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private medical records pertaining to the Veteran not currently of record, specifically to include the Veteran's medical records from Southside Regional Medical Center from October 1981 through December 1990, as well as any other updated treatment records.  See February 2014 hearing transcript; Stegall, supra.  

2.  Submit requests to the appropriate government repositories, including the NPRC for any outstanding service treatment records for the Veteran for all periods of active duty service, including active duty from October 13, 1989 to December 13, 1990.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




